 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 3, International Brotherhood ofElectrical Workers, AFL-CIO (Mulvhill Elec-tric Contracting Corp.) and Richard Bartholo-mew. Case 2-CB-8787February 28, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 17, 1982, Administrative LawJudge Thomas T. Trunkes issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief and theGeneral Counsel filed a statement in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local UnionNo. 3, International Brotherhood of ElectricalWorkers, AFL-CIO, New York, New York, its of-ficers, agents, and representatives, shall take theaction set forth in said recommended Order.i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's Decision, we find it un-necessary to pass on his statements in fn 16 regarding unalleged deriva-tive violations of the Act.DECISIONSTATEIMENT OF THE CASETHOMAS T. TRUNKFS, Administrative Law Judge:This case was heard in New York, New York, on June11, 1982, based on a charge filed by Richard Bartholo-mew, herein Richard or the Charging Party, on April 2,1981,' and a complaint issued therein on May 29, 1981,I All dates hereinafter will refer to 1981, unless otherwise specified.266 NLRB No. 49alleging that Local No. 3, International Brotherhood ofElectrical Workers, AFL-CIO, herein Respondent orLocal 3, through acts of various agents of Respondent,caused, and attempted to cause, an employer to discrimi-nate against its employees in violation of Section 8(a)(3)and (1) of the Act, thereby engaging in unfair labor prac-tices within the meaning of Section 8(b)(2) of the Act.Local 3 filed an answer denying the commission of anyunfair labor practices. The Charging Party was not rep-resented at the hearing. However, the General Counseland Respondent participated in this proceeding and hadfull opportunity to adduce evidence, to examine andcross-examine witnesses, to argue orally, and to filebriefs. Oral arguments were presented at the close of thecase by counsel for the General Counsel, herein the Gen-eral Counsel, and counsel for Respondent. In addition,both the General Counsel and Respondent submittedtimely briefs.The issues presented at the hearing were as follows:1. Whether the National Labor Relations Board,herein the Board, should assert jurisdiction over the em-ployer involved in the matter, Mulvhill Electric Con-tracting Corp., herein Mulvhill.2. Whether Willie McSpeddin and/or Jack Elbert areagents of Respondent.3. Whether Respondent attempted to cause, and there-after caused, Mulvhill to fail and refuse to employ Rich-ard on April 1, 2, and 3.4. Whether Respondent's act in causing Mulvhill torefuse employment to Richard occurred for reasonsother than his failure to tender periodic dues and initi-ation fees uniformly required as a condition of acquiringor retaining membership in Respondent.Upon the entire record in this case, including my eval-uation of the reliability of the witnesses based on the evi-dence received and my observation of their demeanor, Imake the following:FINDINGS OF FACTI. JURISDICTIONMulvhill, a corporation,2with its principal office andplace of business located at 503 Cary Avenue, WestBrighton, Staten Island, New York, and with jobsites atvarious locations in New York State, is engaged in thebusiness of installing and servicing electrical wiring forcommercial customers. Mulvhill is a member of the NewYork Electrical Contractors Association, Inc., an organi-zation composed of employers engaged in the business ofinstalling and servicing electrical wiring for commercialcustomers, and which exists for the purpose, inter alia, ofrepresenting its employer-members in negotiating and ad-ministering collective-bargaining agreements with labororganizations, including Respondent. Annually, the em-ployer-members of the Association, collectively, directlypurchase and receive at their various jobsites and loca-tions in New York State products, goods, and materialsvalued in excess of $50,000, which products, goods, andmaterials originate from firms located outside of New2 There is no evidence contained in the record to indicate in whichState Mulvhill is incorporated.224 LOCAL UNION NO. 3, IBEWYork State. I find that by virtue of its membership in theAssociation, Mulvhill is now, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.3II. THE LABOR ORGANIZATIONRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRichard, an electrician, has been a member of Local 3since September 1962. He has worked at various jobsitesin the New York metropolitan area since that date. InMarch 1981 he was employed as an electrician for Mulv-hill, in Manhattan, City of New York. His foreman atthat jobsite was Howard McSpeddin, herein McSpeddin.As a member of Local 3, Richard was obligated to payhis dues twice a year, in March and September, by thelast day of each month. He testified that generally hiswife paid the dues.Article X, section 7, of the bylaws of Local 3 providethat, "Dues are payable in advance. Payment of dues tothe Financial Secretary's office shall be made by mailwith check or money order."The shop steward at the jobsite is Willie McSpeddin,a/k/a Uncle Willie, herein called Willie or the shopsteward. Both the foreman and the shop steward posi-tions are temporary positions for each particular jobsite.Richard conceded that he has served as a foreman onother jobsites for other employers. He further testifiedthat he had worked with Willie only on this one particu-lar job. In Willie's absence, another employee namedJack Elbert acted as job steward. Neither Willie norElbert worked the day shift, approximately 7:30 a.m. to 4p.m. Both were employed at the jobsite at the late after-noon or night shifts which commenced after Richardwent home.Dorothy Bartholomew, herein Dorothy, wife of Rich-ard, testified that she had paid union dues for her hus-band for the past 15 years, except for the period 1975 to1977, at which time the Bartholomews resided in Penn-sylvania, and, therefore, the dues were paid to Local 3by mail. She generally paid the dues by visiting Local 3'soffice and presenting a check at the dues window. Thechecks contained her name, as well as the name of herhusband, Richard, with his middle initial "O" and asocial security number, the last item being a requirementof Local 3. She further stated that the past practice hadbeen for a new union card to be received by her immedi-ately upon the payment of the dues.B. The Events of March 31Dorothy testified that during the day while her hus-band was at work at the jobsite, she journeyed to Local3's headquarters in Flushing, Queens, New York, ap-3 Marble Polishers. Machine Operators and Helpers. Local Vo. 121. .4FL-CIO, and its agent John Foglia (Miami Marble & Tile Company), 132NLRB 844, 845 at fn. I (1961).proximately 5 miles from her home, to pay the dues forher husband.4She asserted that, upon entering the build-ing, she went to the dues window, where she handed awoman Richard's soon-to-expire union card and a checkfor the dues. The woman placed the check and the cardin a box and informed Dorothy that a new union cardwould be mailed to Richard.Richard testified that on March 31 he reported to thejobsite at approximately 8 a.m., and worked until ap-proximately 4 or 4:30 p.m. During the course of thatday, Foreman McSpeddin reminded him that the pay-ment of union dues was due no later than that date, andwarned him that should he not have his new union cardin his possession, he would be unable to work the fol-lowing day.That evening, approximately 5:30 p.m., Richard re-turned home and was advised by his wife that no newunion card had been issued to her, but would be sent bymail. He immediately telephoned the shop steward at thejobsite and informed him of his dilemma. The shop stew-ard responded, "Well, you know, no reflection on you,but Tommy says that if you don't have no card, youcan't start work the next day. Tommy Van Arsdale,that's the business manager." Richard answered, "Okay,"and ended the conversation.C. Events of April IThe following day, April 1, Richard went to the unionoffices at or about 9 a.m. and saw Van Arsdale. He ex-plained what had happened, requesting help by either aletter or a telephone call to Mulvhill so that he could goto work that date. Van Arsdale replied that he could notdo this, stating that Richard was late in paying his dues.When Richard reported that he was not late, but paid hisdues on March 31, Van Arsdale replied, "Well, that'syour problem."D. Events Subsequent to April IRichard testified that he did not report to work onApril I or 2, but did go to the jobsite on Friday, April 3,at approximately 7:30 a.m. At that time he spoke to JackElbert. Elbert asked him if he had a union card. WhenRichard responded negatively, Elbert stated that Richard"was unable to work as he knows the rules laid down byVan Arsdale." Richard then went home. About noonthat same day, his union card arrived by mail. OnMonday, April 6, Richard returned to the jobsite withhis union card and was permitted to work. Richard expe-rienced no further problems with Respondent thereafter.E. Discussion and Analysis1. CredibilityAlthough counsel for Respondent presented no wit-nesses, other than Dorothy, he argued that there weresufficient gaps and contradictions in the testimony ofboth Richard and Dorothy to lend doubt to the reliabil-ity of their testimony, and, therefore, their testimony4 Richard testified that on Friday, March 27, he had requested that hiswife pay his dues in person so he could get his union card immediately225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould not be credited. Although as counsel for Re-spondent argues, there are some inconsistencies in thetestimony of Richard and Dorothy, I do not find theseinconsistencies to be of such magnitude as to discrediteither of the Bartholomews' testimony. I found bothRichard and Dorothy to be straightforward, sincere,honest, and truthful, and the story related by both theBartholomews was consistent and credible. Accordingly,as there were no contradiction of facts offered by Re-spondent, I find the facts as obtained under oath fromDorothy and Richard Bartholomew to be reasonable,truthful, and creditable.2. Agency of Willie McSpeddin and Jack ElbertIt is well known that in the construction industry aworker's length of employment depends on the magni-tude of the project. It is common practice for construc-tion unions, such as Respondent, to appoint foremen andshop stewards for a particular job at a particular jobsitefor the duration of that job. Generally, the collective-bargaining agreement contains provisions to indicate theprocedure for selection of foreman and shop steward.5No evidence was forthcoming to dispute Richard's tes-timony that Willie McSpeddin was the shop steward,and in his absence Jack Elbert was acting shop stewardfor Respondent. Accordingly, I find that both individualswere agents of Respondent, acting in capacity of shopsteward and acting shop steward in March and April1981, and whatever acts contrary to Board law eithermay have committed will be imputed to Respondent.63. The alleged violationsFor reasons stated below, I find that the GeneralCounsel has sustained his burden of proof that Respond-ent violated Section 8(b)(2) of the Act, as alleged in thecomplaint. 7The General Counsel correctly points out in his briefthat no evidence was submitted to show that "any unionsecurity clause, much less a valid one, was included inthe collective-bargaining agreement between Respondentand the Association." Further, the agreement itself wasnot introduced into evidence.sAs the agreement is not in evidence, I cannot makeany finding that a union-security clause is included in theagreement, or, if one does exist, that it is valid. Thus, Re-' The collective-bargaining agreement between Respondent and theAssociation was not introduced nor received into evidence. However,art. IX, sec. 1, of the bylaws of Respondent reveals that stewards are ap-pointed by the business manager (Van Arsdale), work under his direction,are subject to his authority, and can be removed by him at any time.e Local Union No. 3, International Brotherhood of Electrical Workers,-AFL-CIO (New York Telephone Company), 193 NLRB 758, 762 (1971),and Local Union No. 3,. International Brotherhood of Electrical Workers(Western Electric Company. Incorporated), 141 NLRB 888 (1963).' I agree with the General Counsel, who argues in his brief, that thereis sufficient evidence to establish further violations of Sec. 8(b)(l)(A) ofthe Act. However, as neither the charge nor the complaint make mentionof any 8(b)(l)(A) violations, I shall not make any finding or conclusionswith respect to them. Cf. Glasgow Industries, Inc.. M.B. ManufacturingCo., P Sorensen Mfg. Co., Inc., 210 NLRB 121 (1974).8 At the close of the hearing, after all parties rested, the General Coun-sel offered to stipulate to receive the agreement. Respondent refused thisoffer, and, therefore, the agreement was not received.spondent has no lawful basis upon which to deny any ofits members their right to work for Mulvhill.As the Board stated:It has long been established "that the proviso toSection 8(a)(3) sets up a probable defense to con-duct outlawed by 8(b)(2) of the Act, only in thelimited situation were a union can show the exist-ence of a permissible union-security contract ineffect at the moment the attempted or actual dis-charge action is taken."9Respondent failed to meet its burden in the instant case.However, assuming, arguendo, that a valid union-secu-rity clause does, in fact, exist in the collective-bargainingagreement,'0I would still find that Respondent has vio-lated the Act, as alleged.Section 8(b)(lXA) of the Act states that it is an unfairlabor practice for a labor organization or its agents to re-strain or coerce employees in the exercise of rights guar-anteed in Section 7 of the Act, "Provided, That this para-graph shall not impair the right of a labor organizationto prescribe its own rules with respect to the acquisitionor retention of membership therein."Respondent contends that its bylaws provide that alldues shall be paid by mail. Thus, the failure of Richardor his wife to abide by the Union's bylaws resulted in thenonissuance of an up-to-date union card to Richard,which, of course, eventually led to his inability to workat the jobsite.Although unions are permitted to make and enforcetheir own internal rules relating to its members, and themere existence of said union rules does not violate theAct, this would apply as long as a union does not there-by affect the employment of its members. However, inthis situation, Respondent through its agents, Willie andElbert, made it clear that Richard would not be permit-ted to work unless he had a union card indicating that hehad paid his dues currently, and his failure to possesssuch a card from April 1-3 denied him employment atthe jobsite.The Supreme Court in N.L.R.B. v. General MotorsCorp., 373 U.S. 734, 742 (1963), established rules whichdetermine the propriety of discharges pursuant to union-security agreements as follows:It is permissible to condition enployment uponmembership, but membership, insofar as it has sig-nificance to employment rights, may in turn be con-ditioned only upon payment of. .. dues. "Member-ship" as a condition of employment is whittleddown to its financial core.Although the Union may contend that it has compliedwith the test as set forth in General Motors, supra, thefacts militate against this contention.9 International Association of Machinists and Aerospace Workers. DistrictNo. IS. AFL-CIO (Burroughs Corporation), 231 NLRB 602, 603 (1977)(with cases cited).'o Having been exposed to a myriad of agreements in which Respond-ent was a participant, I have little doubt that the agreement it has withthe Association does, in fact, contain a valid union-security clause.226 LOCAL UNION NO. 3, IBEWThe Union, by accepting the check from Dorothy onMarch 31, did not comply with its own rules of receiv-ing dues by mail. Thus Respondent has no cause to com-plain that Richard did not comply with its rules.Assuming, arguendo, that the Union had refused thepayment of dues on March 31 tendered by Dorothy inperson, and informed her that the dues must be paid bymail in order for Richard to retain his membership in theUnion, I would still find this act by the Union to consti-tute a violation.As the Board stated in a recent decision:The Union misapplies N.L.R.B. v. General MotorsCorporation, supra, wherein the Supreme Court heldthat union "membership, insofar as it has signifi-cance to employment rights, may in turn be condi-tioned only upon payment of fees and dues [andthat therefore] 'membership' as a condition of em-ployment is whittled down to its financial core."Contrary to the Union, we find that its refusal toaccept cash, which is legal tender, and its insistenceon the payment of dues by money order or checkwent beyond the "financial core" by imposing on[member] a burden which exceeded the statutoryrequirement of payment of periodic dues. Althoughthe Union was free under the first proviso to Sec-tion 8(b)(1)(A) to prescribe its own rules with re-spect to the acquisition or retention of membership,its ability to enforce such rules, however reason-able, is restricted by barring enforcement of aunion's internal regulation to affect a member's em-ployment status. (Footnote omitted.) Thus, if aunion imposes any qualification or condition formembership other than the payment of periodicdues with which an employee is unwilling tocomply, such an employee may not be entitled tomembership, but he is entitled to keep his job.Assuming further that the Union is correct in its posi-tion that the failure to pay dues in the manner prescribedby the Union is sufficient reason for the Union to fail toprovide a union card to Richard, it is well establishedthat a union has a fiduciary relationship with its memberswhen seeking compliance under a union-security clause.Thus, the court of appeals in Philadelphia Sheraton, 2stated as follows:The comprehensive authority vested in the union,as the exclusive agent of the employees, leads inevi-tably to employee dependence on the labor organi-zation. There necessarily arises out of this depend-ence a fiduciary duty that the union deal fairly withemployees.... At the minimum, this duty requiresthat the union inform the employee of his obliga-tions in order that the employee may take whateveraction is necessary to protect his job tenure....The union may not evade this duty, as the Localdid here, and then demand the dismissal of the em-"' AMF Wheel Goods Division. a Division of AMF Incorporated. 247NLRB 231, 233 (1980).12 N.LR.B. v. Hotel, Motel and Club Employees' Union, Local 568.AFL-CIO [Philadelphia Sheraton Corp.], 320 F. 2d 254, 258 (3d Cir. 1963),enfg. 136 NLRB 888 (1962).ployee when he becomes delinquent in the paymentof his dues.When Richard approached Van Arsdale on April 1,explaining that his dues had been paid on time, but be-cause of the failure of the Union to provide him withany evidence of dues payment he was being denied em-ployment, Van Arsdale's insensitivity to the problem andhis failure to represent Richard in the "fiduciary relation-ship," did not meet the requirements of Board and courtlaw. Van Arsdale could have investigated this matter toascertain the payment of the check by Dorothy andeither hand deliver a union card to Richard, hand him areceipt indicating that dues had been paid, telephone theemployer and/or the union shop steward at the jobsite toinform them that Richard should not be deprived of em-ployment, or take some other action in order to permitRichard to be employed by Mulvhill at the jobsite.The Board further made it clear that the union-secu-rity rules were instituted in order to preclude "freeriders"; i.e., employees who are not union members,from enjoying the fruits of a collective-bargaining agree-ment which a union has with an employer. It was con-gressional policy, "not to protect free riders against ex-cessive union demands, but rather to insure that employ-ees who were willing to pay their financial obligationswere not discharged for improper reasons."'3Richard, amember in good standing of Local 3 for 20 years, in nosense could be classified as a "free rider." In arriving atthis conclusion, I note that no evidence was presented toindicate that Richard had been delinquent in dues pay-ments at any prior occasion. The evidence is clear, fromDorothy's testimony, that she faithfully and reliably paidthe dues on time for many years, and no problem hadever arisen prior to the instant situation. It is for employ-ees such as Richard that Section 8(b)(2) was enacted, andit was for these employees that Board and court deci-sions have been rendered to protect them from arbitraryand invidious decisions made by unions that representthem in the workplace.14Respondent has argued that no evidence was presentedthat the Union in any manner communicated with anyrepresentative of the Employer to cause, or attempt tocause, the discharge of Richard. Although there does notappear to be any communication between the Union andEmployer in this case, it is necessary to look at otherfactors to establish that such communication does exist.From the creditable testimony of Richard, as there isno evidence to the contrary, I find that HowardMcSpeddin independently assigned work to the electri-cians. Thus, one of the criteria as stated in Section 2(11)of the Act applies to McSpeddin, and, accordingly, Iconclude that he is a supervisor of Mulvhill within themeaning of Section 2(11) of the Act. The record revealsthat McSpeddin informed Richard on March 31 thatunless he had a union card indicating that his dues werepaid, he would be unable to work on April 1. McSped-I3 Great Lakes District, Seafarers' International Union of North America.AFL-CIO (Tomlinson Fleet Corporation), 149 NLRB 1114, 1121 (1964).I4 Cf. Local 3. IBEW (R. H. Macy & Co., Inc.). JD-(NY)-42-82. pres-ently before the Board.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdin, Mulvhill's foreman, was acting as an agent forMulvhill in issuing this warning to Richard.In concluding that it was Respondent who coercedMulvhill to violate Section 8(a)(3) of the Act, I haveevaluated the statements of the shop steward, Willie; theacting shop steward, Elbert; the business manager of Re-spondent, Van Arsdale; and the foreman, McSpeddin; astestified to by Richard, together with the rules laid outin Respondent's bylaws. The General Counsel points outin his brief, all the above "taken together, establish thatthere was a working agreement between Respondent andMulvhill that Respondent's members would not be per-mitted to work on April I without their new member-ship cards evidencing that they had paid their dues." Iconcur with the General Counsel's analysis and argu-ment, and, thus, I find no merit in Respondent's conten-tion that Respondent did not commuuicate with Mulvhillto cause it to discriminate against Richard.15In view of the foregoing, I have concluded that Re-spondent caused Mulvhill to discriminate against Richardin violation of Section 8(a)(3) of the Act, and, by doingso, violated Section 8(b)(2) of the Act. 16CONCLUSIONS OF LAW1. Mulvhill Electric Contracting Corp. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local Union No. 3, International Brotherhood ofElectrical Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By causing Mulvhill to discriminate against RichardBartholomew in violation of Section 8(a)(3) of the Act,the Union violated Section 8(b)(2) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(b)(2) of theAct, I shall recommend that Respondent be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ithaving been found that Respondent caused Mulvhill todiscriminate against Richard Bartholomew because hewas not a member in good standing with Respondent,for reasons other than his failure to tender periodic duesand the initiation fees uniformly required as a conditionof acquiring or retaining membership, I shall recommendthat Respondent be ordered to make Richard Bartholo-mew whole for any loss of pay or benefits incurred fromApril I to 3, 1981,17 with backpay to be computed in the"5 United Derrickmen & Riggers Association, Local 197 of New York, AllLong Island and Vicinity (Domestic Stone Erectors, Inc.), 205 NLRB 58(1973), and cases cited therein, see also Reinforcing Iron Workers LocalUnion No. 426 International Association of Bridge, Structural and Ornamen-tal Iron Workers, AFL-CIO (Tryco Steel Corporation), 192 NLRB 97(1971), enfd. 81 LRRM 2479, 69 LC ¶ 13,036 (D.C. Cir. 1972).s1 Cf. Tile, Marble. Terrazzo Finishers and Shopmen International UnionLocal No. 31, AFL-CIO (Standard Art. Warble and Tile Co.), 258 NLRB1143, 1146 (1981). 1 would also find a derivative violation of Sec.B(b)(l)(A) had it been alleged in the complaint.1a I reject Respondent's contention that upon receipt of his union cardon April 3, Richard should have reported to work. By the time he wouldmanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977). See also Isis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I issue the following recom-mended:ORDER'The Respondent Local Union, 3, International Broth-erhood of Electrical Workers, AFL-CIO, New York,New York, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Mulvhill ElectricContracting Corp., or any other employer, to discrimi-nate against Richard Bartholomew, or any other employ-ee, in violation of Section 8(a)(3) of the Act, because ofhis lack of membership or good standing in Local 3,except to the extent that Local 3 may validly enforce alegal union-security clause of a collective-bargainingagreement within the terms and provisions of the Nation-al Labor Relations Act, as amended.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make whole Richard Bartholomew for any loss ofpay or benefits which he may have suffered by reason ofthe discrimination against him in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Post in conspicuous places in the Union's businessoffice, meeting hall, and other places where notices to itsmembers are customarily posted copies of the attachednotice marked, "Appendix."'9Copies of said notice, onforms provided by the Regional Director for Region 2,after being duly signed by Respondent's representativeshall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by the Union to ensure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Deliver to the Regional Director for Region 2signed copies of said notice, for posting by MulvhillElectric Contracting Corp., if willing, at places wherenotices to its employees or Local 3 members are custom-arily posted.have arrived at work that day. the day shift to which he was assignedwould have been more than half over.1i In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."228 LOCAL UNION NO. 3, IBEW(d) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Local 3 has taken to comply herewith.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT cause, or attempt to cause, Mulv-hill Electric Contracting Corp., or any other em-ployer, to discriminate against Richard Bartholo-mew, or any other employee, in violation of Section8(a)(3) of the Act, because of his lack of member-ship or good standing in Local 3, except to theextent that Local 3 may validly enforce a legalunion-security clause of a collective-bargainingagreement within the terms and provisions of theNational Labor Relations Act, as amended.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of rightsguaranteed in Section 7 of th National Labor Rela-tions Act.WE WILL make Richard Bartholomew whole forany loss of pay or benefits which he may have suf-fered by reason of the discrimination against him,plus interest.LOCAL UNION No. 3, INTERNAl IONALBROTHERHOOD OF ELECTRICAL WORKERS,AFL-CIO229